— In an action to compel specific performance of a contract for the sale of real property and to recover damages for the breach thereof, the defendant vendor appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated November 14, 1985, as denied his motion for summary judgment.
Order affirmed insofar as appealed from, with costs.
The record raises sufficient questions of fact to warrant a trial to determine whether the memorandum in question contains all of the elements of the parties’ actual agreement so as to meet the requirements of the Statute of Frauds (see, General Obligations Law § 5-703 [2]). Mollen, P. J., Lazer, Thompson and Kunzeman, JJ., concur.